STONE, J. —
A prisoner may be convicted of a felony on the testimony of an accomplice, if “ corroborated by other evidence tending to connect the defendant with the commission of the offence.” It is not enough “ if it merely shows the commission of the offence, or the circumstances thereof.” Code of 1876, §4895. As we understand this statute, it requires that the corroborative testimony shall tend to connect the prisoner with the commission of the offence; must tend to show that he participated in the commission of the crime. — See Martin v. The State, 28 Ala. 71; 1 Greenl. Ev. § 380; Montgomery v. State, 40 Ala. 684.
The evidence of the witness, Nicholson, did tend to connect the prisoner with the commission of the offence, and thus fairly presented to the jury the credibility of the accomplice. The statute does not specify any other fact, testified to by an accomplice, which requires corroboration before it will authorize conviction, and we are not authorized to add '■other clauses to it. The corroboration, extending to this essential, the question*of guilt or innocence should be allowed to be passed on by the jury. If, however, there is no corroboration of this essential fact, then a conviction should not be allowed.
None of the charges asked should have been given, accord*106ing to the rules above declared. The fifth charge seeks to draw a distinction between J, C. Nicholson and John C. Nicholson, the alleged owner of the hog. The witness testified he was called and known by both names. The variance-was immaterial.
Affirmed.